DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Statement re Text of U.S. Code
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2021 has been entered.
Election/Restrictions
Applicant’s election without traverse of Group II, claims 4-10 and 14-18, drawn to a “turning and milling method”, in the reply filed on March 9, 2020 is acknowledged.  No claims are being withdrawn at the present time, noting that all claims drawn to the non-elected invention have now been canceled. 
Comment re Proposed Examiner’s Amendment
As noted in the Interview Summary attached to this Office Action, on April 1, 2021, Examiner emailed a proposed Examiner’s Amendment to Applicant’s representative.  On April 8, 2021, Applicant’s representative indicated to Examiner that Applicant had not yet heard from his client as to the acceptability of the proposed Examiner’s Amendment, and Examiner 
Comment Regarding Claim Markings
It is noted that the markings (to show the changes as compared to the prior claim set) found in the claim amendments submitted January 27, 2021 and entered on February 23, 2021 via the filing of the RCE do not completely accurately reflect the changes made over the claim set filed July 27, 2020.  For example, in claim 4, line 2, the text “to-be-machined surface” replaced the term “portion” (as compared to the July 27, 2020 claim set), but there are no strikethrough markings showing the deletion of the term “portion”, nor is there any underlining to illustrate the addition of the phrase “to-be-machined surface”.  That being said, caution should be taken in future amendments to make sure that the changes to the claims are accurately captured via the markings thereof in accordance with 37 CFR 1.121.
Claim Rejections - 35 USC § 112
Claims 4-10 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, lines 11-12, the limitation “the geometric center O” lacks sufficient antecedent basis in the claim (noting that while a “geometric center” was previously recited in claim 4, line 5, no “geometric center O” was previously recited, such that it is unclear whether claim 14, lines 11-12.  
In claim 4, lines 11-13, the claim recites “driving the cutter to perform machining by taking the geometric center O of the machining area of the workpiece as an original reference point”.  However, this limitation is unclear, as it is unclear what actions are being carried out in the limitation “taking the geometric center O of the machining area of the workpiece as an original reference point”, i.e., taking it where, and/or doing what with it?  It is further unclear re the term “reference” what is intended, noting that no other limitation in claim 4 is related to or tied back to the recited “original reference point”, i.e., “reference” with respect to what or for what purpose or function?  It is further unclear, given that the “original reference point” is recited in a step of “driving the cutter to perform machining” as to whether the “original reference point” is intended to be the “original reference point”, i.e., origination/starting point for the machining.  The same situation exists in claim 14, lines 11-12.   
In claim 4, line 10, the claim recites “setting a variation rate of a machining radius of the cutter”.  However, there is no clear frame of reference provided in the claim for determining what is meant by the term “machining radius”, i.e., radius dimension between what point/element/frame of reference and what other point/element/frame of reference?  In the event that such is intended to refer to some radius of some portion of the cutter relative to some other frame of reference (such as the geometric center O, or such as the axis of rotation of the workpiece), then appropriate claim language to reflect that intent should be provided.  The same issue exists in claim 14.  The term “machining radius” is additionally utilized the penultimate line of each of claims 4 and 14, as well as in each of claims 5, 7, 8, 15, and 17.
claim 4, lines 10-11, the claim recites “setting a variation rate of a machining radius of the cutter and a rotation frequency of the rotary table”.  However, it is unclear as set forth in the claim whether “variation rate” is only intended to go with “machining radius of the cutter”, or whether “variation rate” is also intended to go with “rotation frequency of the rotary table”, i.e., whether the claim intends to recite “setting a variation rate of a machining radius of the cutter and setting a rotation frequency of the rotary table” vs. “setting a variation rate of a machining radius of the cutter and setting a variation rate of a rotation frequency of the rotary table”.  The same situation exists in claim 14.  
In claim 4, lines 11-12, the claim recites “driving the cutter to perform machining by taking the geometric center O of the machining area of the workpiece as an original reference point”.  However, claim 4 additionally recites (in lines 15-17) “during the machining of the corners of the workpiece, a second drive mechanism is controlled to drive the cutter to move to a first machining position of one of the corners of the workpiece”.  However, it is noted that the claim already previously indicated the geometric center of the machining area as being an “original” (i.e., first) point, such that the recitation of a “first machining position” that is located at “one of the corners of the workpiece” is unclear, i.e., it is unclear as claimed whether the “first machining position” is intended to be required to be the same as the already-recited “original reference point”, or whether the “first machining position” is intended to set forth a further machining position/point.  Similar issues exist re claim 14.  
In claim 4, lines 14-15, and in claim 14, lines 14-15, it is unclear as claimed (via the lack of definite article such as “the” or “said”) whether “curved surfaces at edges of the workpiece” are the same as or different from the “curved surfaces at edges of the workpiece” that were previously recited in claim 4, lines 7-8, and claim 14, lines 7-8, respectively.  
claim 4, lines 19-22, the claim recites “when a first drive mechanism is controlled to drive the rotary table to cause the workpiece to rotate about the vertical axis of the workpiece, the second drive mechanism drives the cutter to gradually reduce the machining radius until the machining of the corners of the workpiece is completed”.  However, it is unclear as set forth in the claim from where/what point the cutter begins, i.e., reduce the machining radius from where/what point?  This is especially unclear given the lack of clarity mentioned previously re the “first machining position of one of the corners” and the recitation of “driving the cutter to perform machining by taking the geometric center O of the machining area of the workpiece as an original reference point”.  Similar issues exist re claim 14.
In claim 4, lines 19-22, the claim recites “when a first drive mechanism is controlled to drive the rotary table to cause the workpiece to rotate about the vertical axis of the workpiece, the second drive mechanism drives the cutter to gradually reduce the machining radius until the machining of the corners of the workpiece is completed”.  However, it is unclear as set forth in the claim with what this limitation is intended to go.  For example, it is unclear whether or not the first drive mechanism is required to be controlled to drive the rotary table as recited in lines 19-20 at a time when the second drive mechanism is also controlled to drive the cutter to move vertically as recited in lines 17-18.  Similar issues exist re claim 14.  Attention is directed to the proposed Examiner’s Amendment as to suggestions to clarify this issue.  
In claim 6, line 2, it is unclear as set forth in the claim whether the edges are the same as or different from the edges previously recited.  In order to enhance clarity as to whether or not the “edges” recited in line 2 are the same “edges” previously recited, Examiner suggests adding “the” prior to “edges” in line 2.  The same situation exists in claim 6, last line; claim 7, line 2; claim 7, line 3; claim 7, line 8; claim 7, last line; claim 17, lines 2, 3, 8, and 12, and claim 16, lines 2 and 5.  
In claim 9, lines 3-4, it is unclear as set forth in the claim whether “curved surfaces at edges of the workpiece” is intended to be the same as or different from the curved surfaces previously recited, and whether such edges of the workpiece are intended to be the same as or different from the edges of the workpiece that were previously recited.  The same situation exists in claim 18.  
Claims 4-10 and 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As noted above in a separate rejection of claims 4 and 14 based on 35 USC 112(b), in claim 4, lines 11-13, and in claim 14, lines 11-12, these claims recite “driving the cutter to perform machining by taking the geometric center O of the machining area of the workpiece as an original reference point”, and it is unclear, given that the “original reference point” is recited in a step of “driving the cutter to perform machining” as to whether the “original reference point” is intended to be the “original reference point”, i.e., origination/starting point for the machining.  In the event that the “original reference point O” is intended to be required to be the origination/starting point for the machining (re the “first machining position at one of the corners of the workpiece” as set forth in lines 16-17 of claim 4 and in lines 15-16 of claim 14), it is noted that the specification as originally filed does not appear to teach (and it is unclear how 
Claim Rejections - 35 USC § 102
Claims 4, 6, 8-9, 14, 16, and 18, as best understood in view of the above rejections under 35 USC 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0172145 to Yang et al. 
Yang et al. teaches a “turning and milling method” in which a workpiece 300 (Figures 3-4) is positioned on a “work station” on a rotary table {labeled in the annotated reproduction of Figure 1 below as “Q”, which table Q is rotatable about axis β, as well as axis α, for example; see paragraph 0014, which teaches that “[T]he metallic member 300 is held on the worktable 12” and “[T]he worktable 12 rotates the metallic member 300 along a α axis (parallel to the second direction) and a β axis (parallel to the third direction)”, as well as Figure 1 and paragraph 0024, for example}, which rotary table Q is part of the overall worktable 12.  Note that given that the workpiece 300 is mounted to a surface of rotary table Q, 300 (and the surfaces thereof to be machined) thus “protrudes” from the rotary table Q.  
[AltContent: textbox (Q)][AltContent: arrow]
    PNG
    media_image1.png
    672
    540
    media_image1.png
    Greyscale


A three-dimensional coordinate system is “established”, in which a vertical axis, which Yang et al. refers to as Z, is “established”, as are horizontal perpendicular axes, which Yang et al. refers to as X and Y.  See Figure 1 as well as at least paragraphs 0014 and 0016-0017, as well as paragraphs 0019-0020, for example.  Note that the three-dimensional coordinate system is 
As broadly claimed, “parameters” that are “of” a “model workpiece are inputted into input module or “terminal” 10, such as, for example, control parameters for simulating the machining of the workpiece, such as moving ranges, and moving and/or rotating speeds, for example.  See paragraph 0020.  Note that the inputting of these parameters for simulation result in the actual control parameters being obtained, as explicitly taught in paragraph 0020.  Note that such obtained/calculated actual control parameters include Z-axis location values of the lathe tool 151 and the milling cutter 171 (paragraph 0020, for example) “according to” the “inputted” parameters, as broadly claimed.  See Figures 1, 3, paragraphs 0015-0016, and 0020-0022, for example.  
In particular, it is noted that Yang et al. teaches machining the workpiece 300 depicted in Figures 3-4 by first machining the top portion 301, then machining the peripheral sidewall 303, and then machining the end edge 305 (see paragraph 0015).  The machining of the top portion 301 includes utilizing the lathe tool 151 to machine the rotating workpiece 300 by moving the lathe tool 151 from a point at the outside of the workpiece 300 to the center of rotation O of the workpiece (i.e., along a spiral path), while also moving the tool 151 in the vertical Z direction (paragraph 0022, for example).  See also Figures 5, 3, 4, and paragraphs 0022, 0025-0026, and 0032-0033, particularly noting the change in height of the workpiece (shown in Figure 4) that occurs as the position progresses from the outer (left/right re Figure 4) portion of the surface 301 towards the center of the workpiece.  Note that such machining of the surface 301 thus results in 

[AltContent: textbox (Central portion of the top surface)][AltContent: arrow][AltContent: textbox (Corners of the upper surface)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    469
    496
    media_image2.png
    Greyscale


	Note also that as the tool 151 continues along the spiral path all the way to the center of the workpiece (as shown in Figure 5), the tool will (subsequent to machining the above-labeled corners of the upper surface) also machine the central portion (see Figure 3 above) of the top 
Subsequent to the machining of the above-labeled corners via tool 151, and subsequent to the machining of the central portion of the top surface 301 via tool 151, the milling tool 171 is then used to machine curved surfaces (at 3033) at edges of the workpiece 300.  See Figure 3, as well as at least 0027-0028, 0033, 0015, for example.  
Regarding the machining of the above-labeled corners, note that as presently claimed, the lathe feeding module 15, the lathe tool 151, the milling feeding module 17, and the milling tool 171, collectively can be considered to constitute a “cutter”.  That said, during machining of the above-labeled corners, lathe tool 151 of the overall “cutter” 15+151+17+171 is positioned at a “first machining position” (for example, a starting position), such as a position that is proximate to the starting position and that is at one of the above-labeled corners of the workpiece 300.  See Figures 3-5, 1, and paragraphs 0015, 0022, 0026-0027, and 0033, for example.  Note also that the overall cutting tool 15/151/17/171 is moved in X and Y via drive structure.  Either or both of the drive structures (i.e., sliding module 13 or sliding module 14) constitute the claimed “second drive mechanism”, as broadly claimed.  See Figure 1, Figure 2, and at least paragraphs 0014 and 0018, for example.  
A first drive mechanism is controlled to drive the rotary table Q to drive the workpiece 300 (mounted to the table Q) and table Q to rotate about the center axis of the workpiece 300 (paragraph 0033, for example, as well as paragraph 0018 and 0022, and paragraph 0014, for example).  
A “second” drive mechanism is controlled to move 151 of the overall “cutter” described previously to move vertically (in the direction labeled by Yang as Z) “according to” machining 
Furthermore, the aforedescribed second drive mechanism (one or both of 13, 14) that moves the “cutter” drives the cutter to gradually reduce (as the tool moves along the spiral path described in at least paragraphs 0026 and 0033 and shown in Figure 5) the “machining radius” (such as the “radius” between the center of the cutting tool being used and the center point O) until a curved surface (see paragraph 0015 and Figures 3-4, noting that surface 301 is taught as being curved) machining that is “to” the four corners of the workpiece 300, two of which are labeled above, is completed; see also Figure 5 and paragraph 0026 and 0033).
Regarding claims 6 and 16, as such claims are best understood in view of the above issues with respect to 35 USC 112, the second drive mechanism is additionally considered to include the drive arrangements for moving 151 and 171 in the Z-axis direction.  See paragraphs 0019 and 0014, for example.  Note that during the machining to the curved surfaces at edges 3033, the second drive mechanism determines the Z values according to an “obtained” machining path so as to change the machining depth of the cutter as claimed.  See Figures 3 and 1 as well as paragraphs 0030 and 0033, as well as 0017 and 0019 and 0028 regarding Z movement of 171 when machining the peripheral sidewall 303 which would include machining of the edge curved surfaces 3033.  
Regarding claim 8 as best understood in view of the above rejections under 35 USC 112(b), it is considered to be inherent that since the spiral machining moves from the outer periphery of the workpiece to the center O thereof, the initial cutting “radius” is half of a 
Regarding claims 9 and 18, the second drive mechanism drives the element 151 of the cutter described previously to move vertically in the Z direction at a frequency between 500-3200 Hz, i.e., 500-3200 times per second, which is within the claimed range of greater than or equal to 400 times per minute.  Additionally, see paragraph 0022, which teaches that during machining of the top surface 301, which thus includes machining (up) “to” the edge and corner curved surfaces at 3033, element 151 of the cutter is moved in Z at 2500 Hz, i.e., 2500 times per second, which is also within the claimed range.  
Claim Rejections - 35 USC § 103
Claim 10, as best understood in view of the above rejections based on 35 USC 112, is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0172145 to Yang et al. as applied to at least claim 4 above. 
Yang et al. teaches all the aspects of the claimed invention as were discussed in the above rejection(s) based thereon.
Additionally, regarding claim 10, it is noted that Yang et al. explicitly teaches that during the machining of the above labeled corners of top surface 301, the workpiece 300 is rotated.  See paragraphs 0015, 0018 and Figure 1.  Additionally, Yang et al. teaches that the rotating speed is between 100-900 rounds/minute (paragraph 0018), or up to 600 rounds/minute (paragraph 022).  Furthermore, Yang et al. teaches that this speed can be adjusted (paragraph 0020, for example).
claim 10.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to have made the speed of rotation of the work table about the axis α be within the claimed range, noting that the speed in question is a result effective variable in that Yang et al. teaches modifying such depending upon the machining (paragraph 0020), and noting that the claimed range is within the overall speed range (taught by Yang et al.) at which the table is capable of rotating (in paragraphs 0022 and 0018), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233, 235 (CCPA 1955).
Comment Regarding Non-Indication of Allowable Subject Matter
A thorough search has been conducted re the elected invention/claims.  That being said, though no art rejections are considered to presently apply to claims 5, 7, 15, and 17, no indication regarding the allowability of the subject matter of claims 5, 7, 15, and 17 with respect to the prior art is being made at this time due to the rejection(s) thereof based on 35 USC 112(a), set forth above, noting that it is unclear what amendments Applicant may choose to employ to overcome these rejections. 
Response to Arguments
On pages 7-9 of the remarks submitted with the After-Final amendment field January 27, 2021 (which were entered with the entry of the RCE filed February 23, 2021), Applicant provides discussion of the present invention, and particularly provides discussion as to how the amended claims overcome the previous rejections under 35 USC 112(a).  While the clarifying claims 4 and 14 now utilize the limitation “driving the cutter to perform machining by taking the geometric center O of the machining area of the workpiece as an original reference point”, which would appear to indicate that the geometric center O is the origination point for the driving of the cutter to perform machining.  Furthermore, it is noted that the claimed “original reference point” is not referred to elsewhere in the claims as being tied in any way to other actions or steps.  Attention is directed to the above rejections under 35 USC 112(a) and 35 USC 112(b) that address this limitation as now presented.  Attention is further directed to the proposed Examiner’s Amendment made of record in the Interview Summary accompanying this Office Action for suggested language to overcome these issues with respect to 35 USC 112(a) and 35 USC 112(b).
Similarly, Applicant’s remarks (page 7) indicate that “[T]he machining radius shall be understood as the distance between the cutter 310 and the original reference point O”.  While such is noted, it is noted that the claim does not set forth such, nor does the specification as originally filed provide a “special definition” of the term “machining radius” that says something along the lines of “by machining radius, it is meant the distance between cutter 310 and the original reference point O”.  In the absence of language putting one on notice of such a special definition, the term must be given its plain meaning, which plain meaning is unclear, as described above in the rejections of claims 4 and 14 under 35 USC 112(b).  It is noted that the 
In particular, it is noted that, as set forth in MPEP 2111.01:
Although< claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation >in light of the specification<.). This means that the words of the claim must be given their plain meaning unless **>the plain meaning is inconsistent with< the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004) (Ordinary, simple English words whose meaning is clear and unquestionable, absent any indication that their use in a particular context changes their meaning, are construed to mean exactly what they say.  Thus, “heating the resulting batter-coated dough to a temperature in the range of about 400oF to 850oF” required heating the dough, rather than the air inside an oven, to the specified temperature.).

Further note that “it is improper to import claim limitations from the specification” (MPEP 2111.01).  
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Note that Applicant’s specification did not set forth any “special definition” of either of the term “machining radius” in such “reasonable clarity, deliberateness, and precision” in “some manner within the patent disclosure so as to give one of ordinary skill in the art notice of the change in meaning” (MPEP section 2111.01, section IV, under the heading “Applicant May Be Own Lexicographer”).  In other words, Applicant’s specification did not set forth something 
With respect to the above-applied Yang et al. reference (U.S. Patent Application Publication No. 2014/0172145), which had been previously applied to various ones of the claims in the Non-Final Office Action mailed April 27, 2020, Applicant has asserted (page 10 of the reply) that “[I]n the whole context of Yang, the variation of the machining radius of the cutter is never mentioned”, and that “both processes are performed along predetermined paths without changing the machining radius in real time according to different requirements on different portions of the workpiece”.  However, such is not persuasive.  While attention is directed to the above rejection(s) based on Yang et al. for more detail, it is noted that Yang et al. teaches machining the workpiece 300 depicted in Figures 3-4 by first machining the top portion 301, then machining the peripheral sidewall 303, and then machining the end edge 305 (see paragraph 0015).  The machining of the top portion 301 includes utilizing the lathe tool 151 to machine the rotating workpiece 300 by moving the lathe tool 151 from a point at the outside of the workpiece 300 to the center of rotation O of the workpiece (i.e., along a spiral path), while also moving the tool 151 in the vertical Z direction (paragraph 0022, for example).  See also Figures 5, 3, 4, and paragraphs 0022, 0025-0026, and 0032-0033, particularly noting the change in height of the workpiece (shown in Figure 4) that occurs as the position progresses from the outer (left/right re Figure 4) portion of the surface 301 towards the center of the workpiece.  Note that such machining of the surface 301 thus results in the corners (such as the corners labeled below in the annotated reproduction of Figure 3) of the upper surface of the workpiece being machined during a “gradual” reduction of the machining radius (as the tool 151 moves along the spiral path shown in Figure 5, from outside towards the inside).  

[AltContent: textbox (Corners of the upper surface)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    469
    496
    media_image2.png
    Greyscale

	Applicant’s assertions (pages 10-11 of the reply) that indicate that “the present disclosure is proposed aiming at the poor efficiency of especially corner fine machining in the background art such as Yang, by changing the machining radius of the cutter to meet different requirements on machining of the corners, edges and top surface of the workpiece, respectively, the total machining efficiency can be greatly improved” are likewise not persuasive, noting that independent claims 4 and 14 do not require a changing of the machining radius “to meet different requirements on machining of the corners, edges and top surfaces of the workpiece”, as argued.  In contrast, claims 4 and 14 only mention the gradual reduction of the machining radius in conjunction with the corner machining (i.e., “the second drive mechanism causes the cutter to claim 4, last three lines; and “the second drive mechanism drives the cutter to gradually reduce the machining radius until the machining of the corners of the workpiece is completed” as set forth in claim 14, the last three lines).  In other words, no “gradual reduction of the machining radius” in conjunction with the machining of the top surface and of the edges of the workpiece is recited in the rejected claims.  Thus, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., changing the machining radius of the cutter to meet different requirements on machining of the corners, edges and top surface of the workpiece, respectively) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims, though should Applicant contemplate such limitations in the future, care should be taken to make sure that the specification indeed supports such.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474.  The examiner can normally be reached on Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET. 
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        




eec
April 8, 2021